     Case 1:16-cv-01218-NONE-BAM Document 70 Filed 04/19/21 Page 1 of 3


 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT

 5                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7    ARMANDO OSEGUEDA, et al.,                          Case No. 1:16-cv-01218-NONE-BAM
 8                        Plaintiffs,                    ORDER DISCHARGING ORDER TO SHOW
                                                         CAUSE
 9            v.
10    STANISLAUS COUNTY PUBLIC
      SAFETY CENTER, et al.,                             (Doc. No. 67)
11
                          Defendants.
12

13          Plaintiffs Armando Osegueda and Robert Palomino filed this action on August 16, 2016.

14   (Doc. No. 1.) On February 5, 2017, a Second Amended Complaint was filed adding David

15   Lomeli and Jairo Hernandez as Plaintiffs. (Doc. No. 22.) On January 29, 2019, the Court

16   approved the parties’ stipulation to stay this matter pending resolution of the state criminal

17   proceedings against Plaintiffs. (Doc. No. 50.) The Court further directed Plaintiffs to file a written

18   status report every ninety (90) days notifying the Court of the status of the criminal matter. (Id.)

19          On December 27, 2019, after no status reports had been filed, the Court issued an Order to

20   Show Cause why sanctions should not be imposed for failure to comply with an order of the

21   Court. (Doc. No. 53.) Plaintiffs were required to file either a written response or the required

22   status report by January 10, 2020. (Id.) Plaintiffs did not file a written response or status report as

23   required by the Court’s December 27, 2019 order. Accordingly, on January 29, 2020, the Court

24   ordered Plaintiffs’ counsel Amber Hope Gordon to personally appear before the Court on

25   February 12, 2020, to show cause why the action should not be dismissed for failure to prosecute

26   and failure to comply with the Court’s orders. (Doc. No. 56.) Counsel was permitted to comply

27   with the Court’s January 29, 2020 Order to Show Cause by filing the required status report by

28   February 10, 2020. (Id.)
                                                         1
     Case 1:16-cv-01218-NONE-BAM Document 70 Filed 04/19/21 Page 2 of 3


 1          On January 29, 2020, Plaintiffs filed the required status report. (Doc. No. 54.) The Court

 2   accordingly discharged the Orders to Show Cause issued December 27, 2019, and January 29,

 3   2020. (Doc. No. 60.) Counsel was cautioned that any future failure to comply with an order of the

 4   Court will result in the imposition of sanctions. (Id.)

 5          On May 4, 2020, after Plaintiffs again failed to file a status report, the Court issued

 6   another Order to Show Cause why sanctions should not be imposed. (Doc. No. 60.) Plaintiffs

 7   were ordered to respond in writing within fourteen (14) days and were permitted to comply with

 8   the Order to Show Cause by filing the required status report. (Id.) On May 22, 2020, Plaintiffs

 9   filed the required status report. (Doc. No. 61.) The Court accordingly discharged the Order to

10   Show Cause issued May 4, 2020. (Doc. No. 62.) However, the Court noted that Plaintiffs’ May

11   22, 2020 status report was filed well after the deadline for a response to the Order to Show Cause.

12   (Id.) Counsel was again warned that future failures to comply with the Court’s orders would

13   result in the imposition of sanctions. (Id.)

14         On August 26, 2020, after Plaintiffs again failed to timely file a status report, the Court

15   issued an order requiring Plaintiffs’ counsel to appear before the Court to show cause why

16   sanctions should not be imposed against her. (Doc. No. 63.) On August 27, 2020, Plaintiffs filed

17   the required status report stating that Plaintiffs Osegueda and Palomino’s criminal cases are

18   ongoing. (Doc. No. 64.) Counsel for Plaintiff further provided a declaration explaining that her

19   failure to file a timely status report was due to the death of her father. (Doc. No. 64-1.) On

20   August 31, 2020, the Court discharged the Order to show cause. (doc. No. 65.)
21          On November 23, 2020, Plaintiffs’ filed a status report indicating that Plaintiffs Osegueda

22   and Palomino’s criminal cases were ongoing. (Doc. No. 66.) The status report was dated January

23   22, 2020. (Id. at 2.)

24          On April 6, 2021, the Court issued an Order requiring Counsel for Plaintiff to appear in

25   person to show cause why sanctions should not be imposed for failure to obey a Court order when

26   Counsel again failed to file the required status report. (Doc. No. 67.) On April 7, 2021, Counsel
27   for Plaintiff filed a Status Report indicating that the criminal cases for Plaintiffs Osegueda and

28   Palomino remain ongoing. (Doc. No. 68.)
                                                         2
     Case 1:16-cv-01218-NONE-BAM Document 70 Filed 04/19/21 Page 3 of 3


 1          On April 19, 2021, the Court held a hearing on the Order to Show cause. Counsel Amber

 2   Gordon appeared by Zoom telephone. Counsel Jonathan Paul appeared on behalf of Defendants.

 3   Ms. Gordon explained that she failed to file the status report due to a scheduling error and due to

 4   her father’s death and funeral.

 5         In light of the of Ms. Gordon’s declarations the Court will discharge the April 6, 2021

 6   Order to Show Cause. Ms. Gordon has provided a sufficient reason for the untimely status report

 7   in this instance, but the Court nonetheless notes that the Court has had to issue numerous orders

 8   to show cause in this matter in order to obtain Plaintiff’s compliance. Counsel is strongly

 9   cautioned that any further failures to comply with a court order will result in a

10   recommendation to the District Judge that this matter be dismissed.

11         Accordingly, IT IS HEREBY ORDERED that the Court’s Order to Show Cause issued April

12   6, 2021 (Doc. No. 67) is HEREBY DISCHARGED. No sanctions will be imposed.

13
     IT IS SO ORDERED.
14

15      Dated:     April 19, 2021                             /s/ Barbara   A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
